Citation Nr: 1014701	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected inflammatory papulocystic 
acne with scarring (also referred to herein simply as acne).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1969 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  This claim was previously 
before the Board in June 2009, but was remanded to the RO for 
further development.

The April 2005 rating decision also granted the Veteran's 
claim for Dependents' Educational Assistance and continued 
the 70 percent disability rating for the Veteran's service-
connected post traumatic stress disorder (PTSD).  The Veteran 
filed a notice of disagreement with the PTSD decision in 
December 2005.  The RO granted a 100 percent disability 
rating in a January 2006 rating decision; this was a full 
grant of that claim and it is not before the Board.

The Board notes that a March 2006 rating decision also denied 
service connection for a skin condition due to herbicide 
exposure, based on the failure of the Veteran to submit new 
and material evidence.  The RO received a VA Form 9, received 
in June 2006, following the issuance of a May 2006 Statement 
of the Case (SOC) in regards to the claim for an increased 
rating for the Veteran's service-connected acne.  At that 
time, the Veteran indicated that he was "only appealing" 
the issue of increased rating for his service-connected acne 
with scaring.  The Veteran further stated that although he 
had been diagnosed with ordinary acne, he should have been 
diagnosed with chloracne and that chloracne from Vietnam was 
the issue he was appealing to the Board and that his acne had 
spread and worsened since Vietnam.  The Board finds this 
statement to not be a Notice of Disagreement (NOD) with the 
March 2006 rating decision denial of service connection for a 
skin condition due to herbicide exposure.  Under 38 C.F.R. 
§ 20.201, a NOD must be in terms which can be reasonably 
construed as disagreement with a determination and a desire 
for appellate review.  The VA Form 9 made clear that the 
Veteran was appealing the rating of his already service-
connected acne, as indicated by his clear indication that he 
was only appealing that issue.  Additionally, in terms of 
context, although a statement in a VA Form 9 can be taken as 
a NOD, the fact that the Veteran's statements were made in 
the timely followed VA Form 9, following the issuance of a 
SOC in regards to his already service-connected acne, that he 
expressly identified that SOC on the VA Form 9, and that he 
expressly indicated that he was only appealing the issue of 
the rating of his already service-connected acne, indicates 
that he was addressing the issue of his service-connected 
acne and not any other issue.

Furthermore, he did not indicate that he was also separately 
disagreeing with the March 2006 rating decision.  Indeed, he 
did not refer to the March 2006 rating decision, such that 
his statements could be inferred to be a NOD in regards to 
that decision.  Furthermore, his statement appears to 
indicate that he believes his service-connected acne, that he 
has had since Vietnam, should have been diagnosed as 
chloracne.  His statements do not indicate that he disagreed 
with the March 2006 decision indicating that he had not 
submitted new and material evidence in regards to a claim for 
a skin condition due to herbicide exposure.  He did not 
address the matter of new and material evidence at all or 
directly address herbicide exposure.  The issuance of a SOC 
is thus not in order, as the Veteran has not properly filed a 
timely NOD in regards to any of the decisions of the March 
2006 rating decision.  

In any case, even if the June 2006 VA Form 9 could be 
reasonably construed as a NOD to the March 2006 rating 
decision, the issue of whether the Veteran should be service-
connected for chlorine due to herbicide exposure rather than 
acne is essentially moot.  As the Veteran is already service-
connected for acne, and the diagnostic criteria for acne and 
chlorine are identical (See 38 C.F.R. § 4.118 Diagnostic 
Codes 7828, 7829), an award of service connection for 
chlorine under the circumstances of this case would not 
provide the Veteran with any additional benefit.   


FINDING OF FACT

The Veteran's inflammatory papulocystic acne with scarring is 
not manifested by deep acne affecting 40 percent or more of 
the face or neck or visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or two or three characteristics of 
disfigurement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
inflammatory papulocystic acne with scarring have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code (DC) 7800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
January 2006, after the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  Any timing error in the providing of 
this notice was cured by the subsequent readjudication of the 
claim, most recently in October 2009.

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied and any timing 
error was cured by the readjudication of the claim in October 
2009.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has provided statements.  In addition, he was 
afforded VA medical examinations, most recently in September 
2009, which provided specific medical opinions pertinent to 
the issue on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

The service-connected acne with scarring is rated under DC 
7828.  According to DC 7828, acne may also be rated as 
disfigurement of the head, face or neck, under DC 7800, or as 
scars under DCs 7801 to 7805, depending on the predominant 
disability.

(The Board notes that revised provisions for evaluating scars 
have been enacted, effective on October 23, 2008. According 
to the new regulation, the revised provisions are applicable 
only to claims received on or after October 23, 2008. 73 Fed. 
Reg. 54708 (Sept. 23. 2008).  Therefore, the revisions do not 
apply retroactively in this appeal. Rather, the claim will be 
considered solely under the criteria effective as of the date 
of the claim.)

Under DC 7828, superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent warrants a 
noncompensable evaluation.  Deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40 percent of the 
face and neck or deep acne other than on the face and neck is 
rated as 10 percent disabling.  Deep acne affecting 40 
percent or more of the face and neck is rated as 30 percent 
disabling.

A 10 percent rating is assigned under DC 7800 for one 
characteristic of disfigurement. A 30 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 1 feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with 2 or 3 characteristics 
of disfigurement. A 50 percent rating is assigned for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of 2 features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with 4 or 5 characteristics of 
disfigurement. An 80 percent rating is assigned for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of 3 or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) or with 6 or more characteristics 
of disfigurement. See 38 C.F.R. § 4.118, DC 7800.

Note (1) to DC 7800 provides that, for the purposes of 
evaluating skin disabilities under DC 7800, the 8 
characteristics of disfigurement are (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least 1/4 inch 
(0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.). See 38 C.F.R. § 
4.118, DC 7800, Note (1).

Note (2) to DC 7800 provides that tissue loss of the auricle 
shoulder rated under DC 6207 (loss of auricle) and anatomical 
loss of the eye should be rated under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), 
as appropriate. See 38 C.F.R. § 4.118, DC 7800, Note (2).

Note (3) to the revised DC 7800 provides that unretouched 
color photographs should be taken into consideration when 
evaluating skin disabilities under these criteria. See 38 
C.F.R. § 4.118, DC 7800, Note (3).

Merits of the Claim

The Veteran contends that his service-connected inflammatory 
papulocystic acne with scarring is more severe than indicated 
by the 10 percent disability rating previously granted him.  
In a December 2009 statement, the Veteran reported that his 
visible scars, especially facial scars, caused him self-
distress and embarrassment.  He also claimed that while there 
was no discharge from scars at the time of his examination, 
he has an infection in his body that often caused breakouts.

The Veteran was provided a VA skin examination in April 2005.  
The Veteran denied the use of corticosteroids, 
immunosuppressant drugs, or light therapy.  He denied 
symptoms of pain and pruritus.  The April 2005 VA examiner 
found his face to exhibit occasional papules, mild 
blackheads, and mild to moderate scarring, especially 
overlying the bilateral cheek region.  The examiner found 
most of those lesions to be slightly depressed and that the 
scars were stable, nonadherent, and without inflammation and 
keloid formation.  The examiner found the color to be normal, 
with no gross distortion of the face.  The examiner found 
them to be mildly disfiguring.  The examiner also found the 
head, neck, back, chest, abdomen, genitalia, hands, and the 
rest of the upper extremities and legs to be clear.  The VA 
examiner diagnosed him with cystic acne of the face, with 
mild to moderate scarring.  

VA outpatient treatment records generally indicated reports 
of the Veteran's skin disability.  For example, in a May 26, 
2004 VA outpatient treatment record, a VA examiner found the 
Veteran to have skin notable for plaquing macular lesions of 
the scalp and extensor surfaces. 

The Veteran was provided another VA examination in September 
2009, which included a review of the claims file.  The 
Veteran reported that he experienced discomfort and pruritus 
"all the time, worse at night."  The Veteran also claimed 
itching and stinging of the skin.  The examiner noted that 
the Veteran had been diagnosed with malignant neoplasm, but 
that he did not have urticaria, primary cutaneous vasculitis, 
or erythema multiforme.  

The examiner noted that the Veteran used different shampoos, 
as well as fluocinolone acetonide oil, and hydrocortisone 
cream.  The Veteran reported that he believed that his skin 
condition affected his activities of daily living, not 
physically, but mentally.  He claimed to be quite embarrassed 
by his condition and that his symptoms were worse with 
sweating in the summer.  

The September 2009 VA examiner found the Veteran to have a 2 
centimeter (cm) lesion on the scalp, in the parietal area, 
which was sharply demarcated and had a "pasted on" 
appearance.  The examiner also found his face to have mild 
scattered pitting scars in particular of the cheeks, as well 
as scattered areas of hyperpigmentation of the entire back 
and mild scaliness of the lower back.  The examiner also 
noted scattered annular areas of hyperpigmentation of the 
chest and abdomen.  The examiner determined that the 
percentage of exposed area affected was 5.6 percent and the 
percentage of the entire body affected was 8 percent.  The 
examiner diagnosed the Veteran with facial pitting from acne, 
seborrheic keratosis, and seborrheic dermatitis.  

The September 2009 VA examiner further noted that there was 
no evidence of cystic acne, only residual scarring from 
previous cystic acne.  The examiner also noted no comedones, 
papules, or pustules, or superficial cysts.  The examiner 
found no deeply inflamed nodules or pus-filled cysts.

The September 2009 VA examiner further found 
numerous/multiple pitting scars of the face/cheek area, 
measuring 1 to 2 millimeters (mm) in diameter, with no 
tenderness, adherence, instability, or ulceration present.  
The examiner noted that the pits were mildly depressed and 
superficial, with no inflammation, edema, or keloid 
formation; they were the same color as the surrounding tissue 
of the face.  The examiner determined that there was no gross 
distortion of the face, as well as, no induration or 
inflexibility of the face.  The examiner found no limitation 
of motion or function caused by the scars from previous 
cystic acne.  The examiner diagnosed the Veteran with pitting 
scars of previously diagnosed cystic acne.  

The September 2009 VA examiner also opined that the Veteran 
less likely than not had a diagnosis of superficial or deep 
acne, since there was no physical manifestation or evidence 
for superficial or deep cystic acne.  However, the examiner 
also found the Veteran's currently diagnosed pitting scars to 
be at least as likely as not related to a previous diagnosis 
of cystic acne, due to the evidence of pitting scars on his 
face.  Finally, the examiner found the scarring to less 
likely as not interfere with his employment.

Under DC 7828, the Veteran's service-connected inflammatory 
papulocystic acne with scarring does not warrant a rating in 
excess of 10 percent.  A noncompensable rating is warranted 
for superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck is rated as 10 percent disabling.  However, deep acne 
affecting 40 percent or more of the face and neck is rated as 
30 percent disabling.  None of the VA examiners have found 
the Veteran to have deep acne.  The September 2009 VA 
examiner specifically found no deeply inflamed nodules or 
pus-filled cysts.  Furthermore, even though the Veteran has 
claimed to sometimes have pus-filled cysts, no evidence of 
record indicates that his occasionally claimed cysts affect 
40 percent or more of the face or neck to warrant a rating in 
excess of 10 percent.

Furthermore, a rating in excess of 10 percent under DC 7800 
is also not warranted.  A 30 percent rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of 1 feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or with 2 or 3 characteristics of 
disfigurement. 

No asymmetry was noted by any of the VA examiners.  Indeed, 
the September 2009 VA examiner determined that there was no 
gross distortion of the face, such that a rating in excess of 
10 percent would not be warranted on those bases. 

The only other possible basis of a rating of at least 30 
percent, the next higher rating possible under DC 7800, would 
be with 2 or 3 characteristics of disfigurement.  Note (1) to 
DC 7800 provides that, for the purposes of evaluating skin 
disabilities under DC 7800, the 8 characteristics of 
disfigurement are (1) scar 5 or more inches (13 or more cm.) 
in length; (2) scar at least 1/4 inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  See 38 C.F.R. § 
4.118, DC 7800, Note (1).

The record does not indicate that the Veteran has two or more 
characteristics of disfigurement.  The April 2005 VA examiner 
found the Veteran's scars to be stable, nonadherent, and 
without inflammation or keloid formation.  The examiner also 
found the color to be normal and that there was no gross 
distortion of the face; the scars were only mildly 
disfiguring.  The September 2009 VA examiner similarly found 
at most a 2 cm lesion.  The examiner found no evidence of 
cystic acne and the pitting scars of the face only measured 1 
to 2 mm.  The examiner found the scars to have no tenderness, 
no adherence, and no instability or ulceration.  The examiner 
found the pits to only be mildly depressed and superficial, 
with no inflammation, edema, or keloid formation; they were 
the same color of the surrounding face tissue.  The examiner 
found no induration or inflexibility of the face.

The record thus does not indicate that the Veteran's service-
connected inflammatory papulocystic acne with scarring 
warrants a rating in excess of 10 percent.  Although the 
Veteran has claimed that he often gets breakouts and that his 
scars cause him to be distressed and embarrassed, such claims 
do not warrant a rating in excess of 10 percent.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.   The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.   Indeed, the September 2009 VA 
examiner specifically found the scarring to less likely as 
not interfere with the Veteran's employment.


ORDER

An evaluation in excess of 10 percent for for the Veteran's 
service-connected inflammatory papulocystic acne with 
scarring (also referred to herein simply as acne) is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


